Mr. Justice Texidor
delivered the opinion of the court.
Joaquín Mariño instituted an action in the District Court of San Juan against Justo Cabrera. Within the same action and pursuant to a motion filed to secure the effectiveness of the judgment that might be rendered, an attachment was levied on a property located in Río Piedras. On presentation of the writ of attachment for record in the registry of property, the registrar refused to record it on the following ground:
“The record or the notice of attachment, to which the foregoing writ refers, is denied because the property sought to be attached appears recorded in the name of Celestino López Rivera, a person other than defendant Justo Cabrera, and a cautionary notice is entered instead for one hundred and twenty days, etc. ’ ’
Celestino López Rivera is not a party to the action in which the present attachment was decreed. He has not been heard or given an opportunity to defend himself, and his property is attached without affording him an opportunity to oppose the levy of the attachment.
*409The registrar has but complied with the provisions of the fourth paragraph of section 20 of the Mortgage Law, which reads as follows:
"If such interest is recorded in favor of a person other than the one making the conveyance or placing the encumbrance, registrars shall deny the record requested.”
An existing record in favor of such other person is an insurmountable obstacle.
The plaintiff, as previously stated, is not claiming in the present action the ownership of the attached property, or the constitution, modification, declaration or extinction of any real right (derecho real) therein. Subdivision 1 of section 42 is not applicable to the case at bar. As regards subdivision 2 of the same section, it requires that a writ of attachment should first have been obtained and levied on real property of the debtor. The real propert}^ against which the attachment is directed in the present case belong’s to a third person, who is not the defendant debtor.
We are cited to the case of Gonzales v. Registrar, 38 P. R.R. 765. But the case at bar is different. In the cited case a non-emancipated minor and son of the defendant debtor, was made to appear as acquiring property by a deed without any showing that “the purchase price proceeded from funds not furnished by his father, who was alive and in the exercise of the patria potestas over his said minor child.” (See opinion in the case, p. 766.) Section 226 of the Civil Code was there cited, and likewise the presumption favored by the Spanish jurisprudence. Section 42 of the Mortgage Law was quoted, and in connection therewith it was said:
“Under this section 'a creditor who seeks to set aside a fraudulent conveyance or to make a claim that the property of one person belongs to another has a right to an annotation as defined therein. The annotation settles nothing; it is merely notice to all the world that the creditor is claiming a right.”
In the case at bar there is no presumption whatever sim*410ilar to that involved in the cited case. No fraudulent conveyance is sought to be set aside, nor is there any claim made that the property belongs to the defendant and not to the registered owner.
As a matter of interest we note that the property in question appears to have been sold to Celestino López Rivera by deed of June 12, 1928, according to the appellant, and the attachment is dated November 27 of the same year.
The decision appealed from is affirmed.